                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

PHL VARIABLE INSURANCE              )
COMPANY,                            )
                                    )
      Plaintiff,                    ) Case No.: 6:21-cv-563-CEM-EJK
                                    )
v.                                  )
                                    )
MARK PUIG and LOIS COLLINS,         )
                                    )
      Defendants.                   )
____________________________________)

                       NOTICE OF APPEARANCE

     Scott A. Livingston, Esq., of the law firm CPLS, P.A., hereby makes his

appearance on behalf of the Defendant, MARK PUIG, in the above-captioned

matter, and hereby requests that all documents, pleadings, notices,

correspondence, and other communication(s) be directed to him at the

below number, physical address, and e-mail address.


                             CPLS, P.A.
                             Attorneys | Consultants | Mediators
                             201 E. Pine Street, Suite 445
                             Orlando, Florida 32801
                             (T) 407-647-7887
                             (F) 407-647-5396
                             CPLS File No. 4370-1


May 21, 2021
                             Scott A. Livingston, Esq.
                             Florida Bar No. 0126314
                             Primary Email: slivingston@cplspa.com
                             Secondary Email: courtefiling@cplspa.com
PHL Variable Ins. Co. v. Mark Puig and Lois Collins                   Case No.: 6:19-cv-563 CEM-EJK
Defendant’s Notice of Appearance                                                            Page 2




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 21, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system.                             I

further certify that a copy of this document was served by E-mail on the

following:

Wendy L. Furman, Esq.             Clay A. Deatherage, Esq.
McDowell & Hetherington LLP       BLOODWORTH LAW, PLLC
2385 N.W. Executive Center Drive, 801 N. Magnolia Avenue, Ste. 216
Suite 400                         Orlando, FL 32803
Boca Raton, FL 33431              cdeatherage@lawyerfightsforyou.com
Wendy.furman@mhllp.com




May 21, 2021
                                          Scott A. Livingston, Esq.
                                          Florida Bar No. 0126314
                                          slivingston@cplspa.com




                                                      2
